DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .           
 Status of Claims 
Claims 1-2, 4, 8-12,16-18 and 20 are pending in this instant application per claim amendments and remarks filed on 06/14/2022 by Applicant, wherein Claims 1, 9 and 17 are three/3 independent claims reciting system, non-transitory machine-readable storage medium and method claims with Claims 2-7, 10-16 and 18-23 dependent on said three/3 independent claims respectively.  Said claim amendments of 14 JUNE 2022 have amended Claims 1, 9, 16 & 17 only.    
This Office Action is a final rejection in response to the claim amendments filed by the Applicant on 14 JUNE 2022 for its original application of 30 SEPTEMBER 2020 that is titled:             “Automated Vehicle Repair Estimation by Aggregate Ensembling of Multiple Artificial Intelligence Functions”.             
Accordingly, amended Claims 1-2, 4, 8-12,16-18 and 20 are now being rejected herein.              

The previous Claim Objection has been withdrawn based on amendment of 06/14/2022 to original Claim 16.        
 Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):           
(b)  CONCLUSION  —   The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.            


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:      
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 8-12,16-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.  Examiner notes the following rejections ---      
Independent Claim 1, as amended, in lines 11-12 recite a limitation “the vehicle repair recommendation sets” that is unclear and/or indefinite.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing said limitation to “the plurality of vehicle repair recommendation sets” getting its antecedent basis from line 5, or a similar modification of the Applicant’s own choice.                
Independent Claim 1, as amended, in line 13 recites a limitation “the artificial intelligence functions” that is unclear and/or indefinite.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing said limitation to “the respective artificial intelligence function” getting its antecedent basis from line 12, or a similar modification of the Applicant’s own choice.                
Claims 2/4/8, depending from independent Claim 1 directly or indirectly, are rejected because they have at least the same deficiencies/errors as described above, due to their dependency on independent Claim 1.            
Independent Claim 9, as amended, in line 11 recites a limitation “the vehicle repair recommendation sets” that is unclear and/or indefinite.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing said limitation to “the plurality of vehicle repair recommendation sets” getting its antecedent basis from line 5, or a similar modification of the Applicant’s own choice.                
Independent Claim 9, as amended, in lines 12-13 recite a limitation “the artificial intelligence functions” that is unclear and/or indefinite.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing said limitation to “the respective artificial intelligence function” getting its antecedent basis from lines 11-12, or a similar modification of the Applicant’s own choice.                
Claims 10/12/16, depending from independent Claim 9 directly or indirectly, are rejected because they have at least the same deficiencies/errors as described above, due to their dependency on independent Claim 9.            
Independent Claim 17, as amended, in line 8 recites a limitation “the vehicle repair recommendation sets” that is unclear and/or indefinite.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing said limitation to “the plurality of vehicle repair recommendation sets” getting its antecedent basis from line 2, or a similar modification of the Applicant’s own choice.             
Independent Claim 17, as amended, in lines 9-10 recite a limitation “the artificial intelligence functions” that is unclear and/or indefinite.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing said limitation to “the respective artificial intelligence function” getting its antecedent basis from lines 8-9, or a similar modification of the Applicant’s own choice.                   
Claims 18/20, depending from independent Claim 17 directly or indirectly, are rejected because they have at least the same deficiencies/errors as described above, due to their dependency on independent Claim 17.         
Appropriate correction is required.             

 Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:      
Whoever invents or discovers any new and useful process, machine, manufacture, or 
composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.              

Claims 1-2, 4, 8-12,16-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more, wherein Claims 1, 9 and 17 are independent system, non-transitory machine-readable storage medium  and method claims respectively.           
Analysis                         
Claim 9: Ineligible.                        
The claim recites a series of steps.  The claim is directed to a non-transitory machine-readable storage medium encoded with instructions to perform a method reciting a series of steps, which is a statutory category of invention (Step 1--YES).        

The claim is analyzed to determine whether it is directed to a judicial exception.   The claim recites the limitations of receiving a plurality of vehicle repair recommendation sets for a damaged vehicle, generating a composite vehicle repair recommendation set and providing the composite vehicle repair recommendation set to one or more vehicle repair insurance claims management systems.  In other words, the claim describes a procedure for closed loop payment processing.  These limitations, as drafted, are steps of a method that, under its broadest reasonable interpretation, covers performance of the limitations via a method of organizing human activity such as fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or managing behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), but for the recitation of generic computer/s and/or computer component/s such as the devices/ mobile devices.  These limitations fall under the “certain methods of organizing human activity” group (Step 2A1--YES).             

Next, the claim is analyzed to determine if it is integrated into a practical application.  The claim recites additional elements of aggregating a plurality of the recommended vehicle repair operations.  These elements are considered extra-solution activities.  The devices and mobile devices in the steps are recited at a high level of generality, i.e., as generic processors performing generic computer/s functions of processing data (including a hardware processor for aggregating a plurality of the recommended vehicle repair operations).  These generic processors are no more than mere instructions to apply the exception using generic computer/s and/or computer component/s.  Accordingly, these additional elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to the abstract idea (Step 2A2--NO).              

Next, the claim is analyzed to determine if there are additional elements in this claim that individually, or as an ordered combination, to include the latest claim amendments, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).   As discussed with respect to Step 2A2 above, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer/s and/or computer component/s.  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer and/or computer components over a network cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Because the additional elements of aggregating a plurality of the recommended vehicle repair operations, were considered to be extra-solution activities in Step 2A, they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field.  The disclosure (e.g., see paras [036]-[037] of the  Specification) does not provide any indication that these devices (processors) are anything other than generic processors and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05 (d) (II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Also,  the Specification’s paras {“[036] FIG. 1 illustrates a vehicle estimate automation system 100 according to some embodiments of the disclosed technology. Multiple users may be involved in the vehicle repair workflow. For example, referring to FIG. 1, the users may include the insured 112, a claims adjuster 114, a repairer 116 such as an employee of a repair shop, an independent appraiser 118, and the like. Each user may employ a respective client device 122, 124, 126, 128. Each client device may be implemented as a desktop computer, laptop computer, smart phone, smart glasses, embedded computers and displays, diagnostic devices and the like.  …………  [037] The system 100 may include a vehicle repair estimate automation tool 102, which may be implemented as one or more software packages executing on one or more server computers 104. Each user may employ a respective client device 122, 124, 126, 128 to access the tool 102 over a network 130 such as the Internet.”} indicate that the instant application is automating the concept of a preparing estimates for vehicle repair after a vehicle accident. Accordingly, a conclusion that the aforementioned extra-solution elements are well-understood, routine and conventional activity is supported under Berkheimer options 2 and 3, respectively.       
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  When viewed either individually, or as an ordered combination, to include the latest claim amendments, the additional elements do not amount to a claim as a whole that is significantly more than the abstract idea itself.  Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B--NO), and the claim is not patent eligible.          

The analysis above applies to all statutory categories of the invention including independent system Claim 1 and independent method Claim 17, which perform the steps similar to those of the independent non-transitory machine-readable storage medium Claim 9.  Furthermore, the limitations of dependent non-transitory machine-readable storage medium Claims 10/12/16, further narrow the independent method Claim 9 with additional steps and limitations (e.g., identifying score/s and/or confidence percentage of vehicle repair operation), and do not resolve the issues raised in rejection of the independent non-transitory machine-readable storage medium Claim 9.  Similarly, dependent system Claims 2/4/8 and method Claims 18/20 also further narrow their independent Claims 1 and 17, which are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.                  
Therefore, said Claims 1-2, 4, 8-12,16-18 and 20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.            

 Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.              

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  The Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.               

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            

(NOTE:    Latest ‘amendments to the claims’ filed by the Applicant on 06/14/2022 are shown as underlined additions, and all deletions may not be shown.)          


Claims 1-2/4/8, 9-10/12/16 and 17-18/20 are rejected under 35 USC 103 as unpatentable over a combination of references as described below for each claim/ limitation.               

Exemplary Analysis for Rejection of Claims 9-10/12/16 

Independent Claim 9 is rejected under 35 USC 103 as unpatentable over US Patent No. 9,218,626 issued to Haller et al. (hereinafter “Haller”) in view of Pub. No. US 2017/ 0148102 filed by Franke et al. (hereinafter “Franke”), and further in view of US Patent No. 10,685,401 issued to Hanson et al. (hereinafter “Hanson”) and as described below for each claim/ limitation.             

Examiner notes that all claims have been copied as recited by the Applicant to 
keep them readable and whole, even if the limitations within a claim that are not taught explicitly by the primary/previous reference (are noted in parentheses), but these limitations are noted explicitly as taught by a secondary/new reference whenever a secondary/new reference has been used.           

Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.       

With respect to Claim 9, Haller teaches ---     
9. A non-transitory machine-readable storage medium encoded with instructions executable by a hardware processor of a computing component, the machine-readable storage medium comprising instructions to cause the hardware processor to perform a method comprising: SMRH:4849-5559-0093.1-- 49 --PATENT Docket No. 13CN-315447-US (MITCH-APD-00027-US)    
receiving a plurality of vehicle repair recommendation sets for a damaged vehicle, wherein each of the vehicle repair recommendation sets identifies at least one recommended vehicle repair operation of a plurality of the vehicle repair operations for the damaged vehicle, 
(see at least:   Haller Abstract and Summary in C2,~L 41 to C4,~L11; and & C4,~L46 to C5,~L2 about {“FIG. 1 is a block diagram of an exemplary system 100 for predicting parts needed to repair a damaged vehicle (e.g., parts that will need to be utilized in the repair of the damaged vehicle) and/or for generating parts-related recommendations based on historical data indicative of parts that have been utilized in the actual repairs to other damaged vehicles.  Generally, the system 100 allows a list of parts that are predicted to be utilized in repairing a damaged vehicle to be generated more accurately or precisely and more quickly than currently known parts prediction methods and systems.  For example, the system 100, which is specially configured, as discussed herein, to predict parts and/or generate parts-related recommendations, may allow insurance companies to more quickly settle claims, repair shops to more accurately and quickly generate estimates for the repair of vehicles, e-commerce or other retailers to more quickly and accurately recommend parts to customer, & insurance claim adjustors to more quickly modify lists of parts corresponding to a damaged vehicle than currently known parts prediction methods and systems.  For instance, the system 100 may result in the decrease of the total number of supplements (as well as corresponding time and personnel resources) needed to settle a claim, as an accurate list of parts is able to be ascertained much earlier in the claims resolution process.”}; & C6,~L20-34 for {“The example computing device 102 includes at least one processor 105 & at least one non-transitory, tangible computer-readable storage media or device 108, such as a memory. ……”}; & C6,~L49 to C7,~L6 about {“The example data storage device 110 includes or stores vehicle insurance claim data 111, such as claim data related to historical vehicle insurance claims from one or more insurance companies or carriers, and/or from other sources such as repair shops, body shops, accident report databases, etc.  Typically, but not necessarily, the claim data 111 includes data related to historical vehicle insurance claims from multiple insurance companies or carriers. Data included in the claim data 111 from a particular historical vehicle insurance claim may include respective indications of a plurality of claim properties, such as lists of parts utilized in the actual repair of vehicles, costs of parts utilized in the actual repair of vehicles, a final claim settlement amount, other amounts and/or scores associated with the particular claim, vehicle owner and/or insured information, information regarding the accident or incident resulting in the particular claim, and/or vehicle information (e.g., make, model, odometer reading, etc.).  The claim data 111 may include data from vehicle insurance claims that have been settled and/or may include data from vehicle insurance claims that have not yet finished being settled.  The claim data 111 and/or similar types of data corresponding to vehicle insurance claims are generally referred to interchangeably herein as “claim data,” “vehicle insurance claim data,” “historical insurance claim data,” “historical claim data,” and “historical parts data.” ”};  & C9,~L60 to C10,~L6 for{“Turning now to the computing device 102, the memory 108 includes non-transitory, tangible computer-readable storage media, ……”};  & C13,~L9-33 about {“The prediction model update/generation module 116 also updates the rules 115c, rules-based functions 119a, probabilities 115a, 115b, and/or probability-based models/functions 119b of the parts prediction model module 118 over time based on feedback information, in some implementations. The feedback information may include vehicle insurance claim data that has been newly added to the claim data 111 (e.g., for recently filed, completed, or settled insurance claims), actual parts lists utilized in the repair of vehicles, insurance claim supplement information, etc. In an example, the parts prediction model module 118 outputs or predicts a certain list of parts for the repair of a vehicle at FNOL. Following the actual repair of the vehicle by a repair shop, a similar, but not identical, list of parts that were actually utilized to repair the vehicle are added to the claim data 111. The prediction model update/generation module 116 may update probabilities, counts, frequencies, etc. of the pre-processed claim data 114 based on such differences between actual and predicted parts lists and/or based on other feedback information. In this manner, the prediction model update/generation module 116 may allow the parts prediction model module 118 to generate increasingly accurate predictions of parts over time. Thus, the specially configured functionality of the computing device 102 may be improved or refined over time.”}; & C14,~L38-49 about{“In some embodiments, the requesting computing device 122 may be a tablet, laptop, smart device, server, or other computing device associated with, owned or operated by the repair facility. For example, the requesting computing device 122 may be a tablet, laptop, smart device, or desktop computing device located at the repair facility that is used to track customers and repairs to their vehicles. In another example, the requesting computing device 122 may be a computing server or network of computing devices at a back-end office of an owning company of the repair facility that processes vehicle repair work orders related to insurance claims for many repair facilities.”};  & C5,~L48-56 about {“Although the current techniques for predicting parts are described herein with respect to the above two scenarios, any or all of the techniques, systems, and/or method disclosed herein may additionally or alternatively be utilized in other scenarios, in some implementations. ……”};  which together are the same as claimed limitations above)          


Haller teaches ---        
wherein each vehicle repair recommendation set identifies a score for each of the recommended vehicle repair operations in the vehicle repair recommendation set, wherein (each score indicates a projected accuracy) of the corresponding recommended vehicle repair operation, wherein each of the vehicle repair recommendation sets is generated by (a respective artificial intelligence function), and wherein each of (the artificial intelligence functions) is trained;       
(see at least:   Haller ibidem and citations listed above; & C6,~L49 to C7,~L6 about {“The example data storage device 110 includes or stores vehicle insurance claim data 111, such as claim data related to historical vehicle insurance claims from one or more insurance companies or carriers, and/or from other sources such as repair shops, body shops, accident report databases, etc.  Typically, but not necessarily, the claim data 111 includes data related to historical vehicle insurance claims from multiple insurance companies or carriers.  Data included in the claim data 111 from a particular historical vehicle insurance claim may include respective indications of a plurality of claim properties, such as lists of parts utilized in the actual repair of vehicles, costs of parts utilized in the actual repair of vehicles, a final claim settlement amount, other amounts and/ or scores associated with the particular claim, vehicle owner and/or insured information, information regarding the accident or incident resulting in the particular claim, and/or vehicle information (e.g., make, model, odometer reading, etc.). ……”};  which together are the same as claimed limitations above to include ‘a score and/or confidence percentage’)           

Haller teaches as disclosed above, but it may be argued that it may not explicitly disclose about ‘a respective artificial intelligence function’ and ‘the artificial intelligence functions’.  However, Franke teaches them explicitly.            
(see at least:   Franke Abstract and Summary in paras [0006]-[0021]; & paras [0009] & [0011] about {“The processor may be configured to obtain automatic approval of the estimate by a remote claim processing system.  The processor may be configured to automatically determine whether the owner is entitled to a rental during repairs, and wherein the user interface includes an interface for the owner to schedule the rental during repairs. …… The one or more local cost estimating rules may include a rule for determining when the defect can be repaired using paintless dent repair.  The one or more local cost estimating rules may include a rule for comparing a cost of paintless dent repair for a vehicle panel to a cost of replacing the vehicle panel obtained from the at least one remote repair cost tool.  The one or more local cost estimating rules may include a rule for physical repair of a vehicle panel.  The remote resource may be configured to schedule the repair approved by the owner using a repair facility approved by an insurer. ……”};  & para [0056] about {“The report 146 may further include a diagnosis for damage, a damage assessment, a collision assessment, a repair estimate, information on third-parties (e.g., technicians, carriers, users, clients, customers, and so on), an impairment to vehicle value, and so forth, any of which may be automatically generated from the data concerning damage.  Any of a variety of techniques may be used to analyze the various data sets for damage assessment including, e.g., machine vision, machine learning, artificial intelligence, expert systems, rules or heuristics, and so forth, as well as techniques for requesting manual, human intervention under certain circumstances.  The report 146 may usefully document the source for any identified damage, such as by identifying the specific digital surface representation, three-dimensional location within the digital surface representation where data indicated a defect or damage, and so forth.”}; & para [0075] about{“The remote resource 118 may secure an approval of an estimate 150 from an insurance carrier or a repair service provider, e.g., a commercial repair entity responsible for repairing the item.  This may usefully be based on a report 146 containing detailed, objective information about the condition of a vehicle or other item requiring repair, in order to facilitate manual review by the entity receiving a request for approval, and/or to facilitate automated approval where the report 146 and the corresponding repairs are within limits established by the approving entity. ……Also, the remote resource 118 may be configured to schedule the repair approved by the owner using a repair facility approved by an insurer carrier.  This step may also usefully be integrated into a network-based workflow to provide the owner with automated or manual scheduling into available time slots for the repair facility.”}; & para [0138] about{“As shown in step 418, the method 400 may include selecting a repair method based on the scan.  In one aspect, the repair method may be automatically selected.  For example, damage such as dents or other surface defects may be evaluated initially using rules, machine learning, or other techniques to determine what types of damage are present, to determine the repair options for each defect, and then to determine a cheapest overall repair for a panel or for an entire vehicle.”};  which together are the same as claimed limitations above to include ‘a respective artificial intelligence function’ and ‘the artificial intelligence functions’)           
Examiner notes that Franke also teaches about non-transitory computer-readable medium (see at least para [0021]), and method (see at least para [0020]).      

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Haller with teachings of Franke.  The motivation to combine these references would be to provide to a repair facility that may request additional monetary amounts for additional parts that are required to repair the vehicle, where the additional parts were not included in the initial list of parts provided by the representative of the insurance company (see C1,~L65 to C2,~L14 of Haller), and to provide improved devices, systems, and methods for damage assessment and repair of damaged vehicles (see paras [0004]-[0005] of Franke).          


Haller and Franke teach as disclosed above about accurately predicting/generating, but it has been argued by the Applicant that they do not explicitly disclose about ‘each score indicates a projected accuracy’.  However, Hanson teaches it explicitly.            
(see at least:   Hanson Abstract and Brief Summary of the Invention in C1,~L65 to C4,~L7;  & C10,~L20-24 about {“The reinspection scores may be used as part of a performance rating method that measures the accuracy and effectiveness of the vehicle repair shop 108 relative to others in the market.  The reinspection scores are then tabulated and may be displayed and stored using a reinspection report.”};  & C12,~L6-19 about {“The vehicle repair shop file may include scores for customer service, repair quality (pass ratio), or cycle time.  It may also include estimate metrics that measure the vehicle repair shop's ability to estimate total repair cost, average part amount for estimate, and average hours per estimate (with a breakdown of refinish, repair, and replace).  The report may also include a measure of estimate accuracy that measures the difference between the vehicle repair shop's estimates and the final bill, difference between submitted and reinspection results.   Another quality criterion may measure the number of recommended certifications the vehicle repair shop has relative to the desired level of certification the insurance company has set or that the collision repair industry has set as a desirable industry standard.”};  & C 15,~L21-40 about performance ranking and accuracy;  which together are the same as claimed limitations above to include ‘each score indicates a projected accuracy’)        

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Haller with teachings of Franke.  The motivation to combine these references would be to provide to a repair facility that may request additional monetary amounts for additional parts that are required to repair the vehicle, where the additional parts were not included in the initial list of parts provided by the representative of the insurance company (see C1,~L65 to C2,~L14 of Haller), and to provide improved devices, systems, and methods for damage assessment and repair of damaged vehicles (see paras [0004]-[0005] of Franke), and to provide vehicle repair shops and insurance companies to gain efficiencies and improve quality of service by interoperating electronically to exchange data and documents such as repair requests, estimates, photos, authorizations, invoices, and payments (see C1,~L42-46 of Hanson).   


Haller, Franke and Hanson teach ---      
aggregating a plurality of the recommended vehicle repair operations;      
(see at least:   Haller ibidem and citations listed above; & C22,~L13-41 about {“The example method 400 includes analyzing the filtered claim data 111 and/or the filtered pre-processed parts data 114 to determine one or more parts that have a high likelihood of being utilized in the actual repair of the damaged vehicle. As part of this analysis, the parts prediction model module 118 may query (e.g., via an index corresponding to a part) indexed tables in the filtered pre-processed parts data 114 corresponding to each of a plurality of parts, e.g., as previously discussed with reference to FIG. 1. In particular, the parts prediction model module 118 determines, for each part in an initial list of parts, a certain number of other parts that are likely to be combined with the respective part by querying a probability table for the respective part, which probability table includes pre-processed probability values representing conditional probabilities or distributions for a plurality of parts given that the respective part is utilized. Alternatively or additionally, the parts prediction model module 118 may, with the rule-based functions 119b, query or access the rules 115c to determine that, given the damage to the vehicle and the type of vehicle, certain parts or combinations of parts are likely to be utilized in a repair of the damaged vehicle. Generally, the parts prediction model module 118 utilizes these and/or other types of analyses, further discussed with reference to the method 300, to determine one or more parts that will likely be added to or combined with the initial list of parts for the actual repair, and/or to determine one or more certain parts on the initial list of parts that are not likely to not be used in the repair of the damaged vehicle and may be omitted from the initial list.”};  which together are the same as claimed limitations above)          
(see at least:   Franke ibidem and citations listed above)         
(see at least:   Hanson ibidem and citations listed above)         


Haller, Franke and Hanson teach ---            
generating a composite vehicle repair recommendation set that identifies the aggregated recommended vehicle repair operations, comprising identifying the scores for the recommended vehicle repair operations in the generated composite vehicle repair recommendation set;   [[
(see at least:   Haller ibidem and citations listed above; & C23,~L56 to C24,~L17 about {“Upon receiving the feedback information, the example method 500 includes analyzing feedback information with reference to the previously generated predicted list of parts (e.g., generated with respect to the block 504) to generate one or more updates to the parts prediction model module 118 and/or to the pre-processed parts data 114 (block 508). Such analysis or analyses include, for example, determining parts that were predicted to be used but were not actually used in the actual repair of the damaged vehicle, determining parts that were not predicted to be used but were actually used in the actual repair of the damaged vehicle, determining a difference of a cost associated with the predicted list of parts and an actual cost charged by a repair facility, etc. For example, a parts prediction model module 118 may have predicted that parts A, B, and C will be utilized in the repair of a vehicle, and an actual repair of the vehicle may have actually utilized parts A, B, C, and D. In such a case, the prediction model update/generation module 116 may increase a probability of part D in the pre-processed tables corresponding to parts A, B, and C (e.g., as stored in the pre-processed parts data 114). In another example, a parts prediction model 118 may have predicted that parts A, B, and C will be utilized in the repair of a vehicle, and an actual repair of the vehicle may have actually utilized parts C, D, and E. In such a case, the prediction model update/generation module 116 may increase a probability of parts D and E in a pre-processed table corresponding to part C (e.g., as stored in the pre-processed parts data 114), and may also decrease a probability of parts A and B in the pre-processed table 115a.”};  which together are the same as claimed limitations above)           
(see at least:   Franke ibidem and citations listed above)         
(see at least:   Hanson ibidem and citations listed above)         


Haller, Franke and Hanson teach ---       
providing the composite vehicle repair recommendation set to one or more vehicle repair insurance claims management systems;    and         
requesting one or more of the artificial intelligence functions be re-trained when a predetermined event occurs.            
(see at least:   Haller ibidem and citations listed above; & C1,~L40-64 about {“The present disclosure generally relates to predicting claim information for a vehicle insurance claim, and in particular, to accurately predicting a set of parts that are needed to repair a vehicle, e.g., prior to actually repairing the vehicle. …… When an insured vehicle is damaged and a vehicle insurance claim is made, typically a representative of the insurance company or carrier (e.g., an adjuster, assessor, or other agent) assesses the damage and generates an estimate of a settlement payment from the insurance company to a repair facility for repairing at least some portion of the damages to the vehicle, e.g., a “settlement estimate” at the insurance company/repair facility interface.  This preliminary settlement estimate can include an initial list of parts that are thought of or initially determined as being needed to repair the vehicle. Typically, this initial list is generated by a representative or agent of a repair shop or insurance company/carrier manually generating the list based on his or her own experiences, e.g., by free response and/or by checking off boxes on a pre-populated list or form. This initial list may be provided to or used by a particular repair facility that is to perform the repair work.”}; & C1,~L65 to C2,~L40 about {“In many cases, upon performing its own inspection of the vehicle or upon tearing down the vehicle, the particular repair facility finds additional damage that was not identified in the estimate provided by the insurance carrier, as, for example, the repair facility is able to further access the vehicle and perform a more thorough examination than could an adjuster who generally writes estimates based only on damages he or she can see, discern, or identify first-hand. When damages and/or costs that were not indicated in the estimate are discovered, the repair facility requests an additional monetary amount or a “supplement” from the insurance carrier corresponding to the newly identified damages &/or costs.  In particular the repair facility may request additional monetary amounts for additional parts that are required to repair the vehicle, where the additional parts were not included in the initial list of parts provided by the representative of the insurance company. …… In some situations, the insurance carrier agrees to the supplement amount straightaway, and in some situations, the insurance carrier negotiates with the repair facility to agree on a set of authorized additional repairs/parts and an amount of the supplement to cover the additional repairs/parts. ………… Other monetary amounts or costs may be generated during the vehicle insurance claims resolution process. For example, an estimate and an actual final cost of parts needed to repair the damage to the vehicle may be generated by the claims resolution process, and/or an estimate and an actual final cost of labor to repair the damage to the vehicle may be generated by the claims resolution process. Additionally or alternatively, a final settle-ment or payout amount to be paid by the insurance carrier to an insured party may be generated or produced by the claims resolution process.”}; & C2,~L49 to C3,~L17 about {“In an embodiment, a system comprises a network interface, one or more data storage devices storing data indicative of a plurality of parts that were utilized to repair a plurality of vehicles, the data indicative of the plurality of parts that were utilized to repair the plurality of vehicles being vehicle parts data, and the vehicle parts data being accessible to a parts prediction model module via the network interface. The parts prediction model module comprises a set of computer-executable instructions stored on one or more memories. The set of computer-executable instructions, when executed by one or more processors, cause the system to, based on informa-tion obtained via the network interface and indicative of damage to a specific vehicle, filter the vehicle parts data to obtain filtered vehicle parts data indicative of a subset of the plurality of parts that were utilized to repair a subset of the plurality of vehicles, wherein at least one of: (i) a type of at least some members of the subset of the plurality of vehicles is a type of the specific vehicle, or (ii) at least some of the damage to the specific vehicle is equivalent to respective damage of at least some of the members of the subset of the plurality of vehicles prior to repair. The computer-executable instructions further cause the system to obtain an indication of at least one specific part determined as being needed to repair the damage to the specific vehicle, and analyze, based on the indication of the at least one specific part, the filtered vehicle parts data to determine one or more recommended parts, each of the one or more recommended parts having a respective, higher likelihood of utilization in repairing the specific vehicle than a respective likelihood of utilization in repairing the specific vehicle of at least one other part included in the subset of the plurality of parts and excluded from the one or more recommended parts. Still further, the computer-executable instructions cause the system to cause an indication of the one or more recommended parts to be transmitted to at least one of:  a remote computing device via the network interface or a user interface.”}; & C4,~L46 to C5,~L2 about {“FIG. 1 is a block diagram of an exemplary system 100 for predicting parts needed to repair a damaged vehicle (e.g., parts that will need to be utilized in the repair of the damaged vehicle) and/or for generat-ing parts-related recommendations based on historical data indicative of parts that have been utilized in the actual repairs to other damaged vehicles.  Generally, the system 100 allows a list of parts that are predicted to be utilized in repairing a damaged vehicle to be generated more accurately or precisely and more quickly than currently known parts prediction methods and systems. For example, the system 100, which is specially configured, as discussed herein, to predict parts and/or generate parts-related recommendations, may allow insurance companies to more quickly settle claims, repair shops to more accurately and quickly generate estimates for the repair of vehicles, e-commerce or other retailers to more quickly and accurately recommend parts to customer, & insurance claim adjustors to more quickly modify lists of parts correspond-ing to a damaged vehicle than currently known parts prediction methods and systems.  For instance, the system 100 may result in the decrease of the total number of supplements (as well as corresponding time and personnel resources) needed to settle a claim, as an accurate list of parts is able to be ascertained much earlier in the claims resolution process.”}; & C6,~L49 to C7,~L33 about {“The example data storage device 110 includes or stores vehicle insurance claim data 111, such as claim data related to historical vehicle insurance claims from one or more insurance companies or carriers, and/or from other sources such as repair shops, body shops, accident report databases, etc.  Typically, but not necessarily, the claim data 111 includes data related to historical vehicle insurance claims from multiple insurance companies or carriers.  Data included in the claim data 111 from a particular historical vehicle insurance claim may include respective indications of a plurality of claim properties, such as lists of parts utilized in the actual repair of vehicles, costs of parts utilized in the actual repair of vehicles, a final claim settlement amount, other amounts and/or scores associated with the particular claim, vehicle owner and/or insured information, information regarding the accident or incident resulting in the particular claim, and/or vehicle information (e.g., make, model, odometer reading, etc.).  The claim data 111 may include data from vehicle insurance claims that have been settled and/or may include data from vehicle insurance claims that have not yet finished being settled.  The claim data 111 and/or similar types of data corresponding to vehicle insurance claims are generally referred to interchangeably herein as “claim data,” “vehicle insurance claim data,” “historical insurance claim data,” “historical claim data,” and “historical parts data.” ………Further, at least some of the claim data 111 may correspond to a partial or a total loss claim.  For a partial loss claim, typically the vehicle was repaired by one or more repair facilities, and thus the corres-ponding historical claim data may include claim properties corresponding to an initial repair estimate, a final settlement amount between the insurance company and one of the repair facilities, types and costs of replacement parts, labor costs, a location of the repair facility, and the like. …………”}; & C13,~L9-32 about {“The prediction model update/generation module 116 also updates the rules 115c, rules-based functions 119a, probabilities 115a, 115b, and/or probability-based models/functions 119b of the parts prediction model module 118 over time based on feedback information, in some implementations.  The feedback information may include vehicle insurance claim data that has been newly added to the claim data 111 (e.g., for recently filed, completed, or settled insurance claims), actual parts lists utilized in the repair of vehicles, insurance claim supplement information, etc. In an example, the parts prediction model module 118 outputs or predicts a certain list of parts for the repair of a vehicle at FNOL.   Following the actual repair of the vehicle by a repair shop, a similar, but not identical, list of parts that were actually utilized to repair the vehicle are added to the claim data 111.  The prediction model update/generation module 116 may update probabilities, counts, frequencies, etc. of the pre-processed claim data 114 based on such differences between actual and predicted parts lists and/or based on other feedback information.  In this manner, the prediction model update/generation module 116 may allow the parts prediction model module 118 to generate increasingly accurate predictions of parts over time.  Thus, the specially configured functionality of the computing device 102 may be improved or refined over time.”};  which together are the same as claimed limitations above)      
(see at least:   Franke ibidem and citations listed above)         
(see at least:   Hanson ibidem and citations listed above)         



With respect to Claim 10, Haller, Franke and Hanson teach ---          
10. The non-transitory machine-readable storage medium of claim 9, wherein:   
each of the vehicle repair recommendation sets identifies a plurality of images of the damaged vehicle;   and       
(see at least:   Haller ibidem and citations listed above)        
(see at least:   Franke ibidem and citations listed above; & para [0060] about {“The report 146 may also or instead include other useful information such as pictures or other images.   For example, the damaged areas may be shown on a composite image sheet that includes a plurality of images of a vehicle.  The images may include recommended repair methods (e.g., paintless dent repair (PDR) vs. conventional vs. partial PDR and conventional combined). The images may show each of the individual damaged areas and the dents or damage included thereon, which can be color coded or the like for type, size, severity, depth, circularity, cause (e.g., a likelihood that a dent is caused by hail or some other specific damage source), repair cost, or any other suitable criteria.  The report 146 may also or instead include various views of a model created by the scan, where the report 146 usefully arranges all surface views (front, back, left, right, and top) in a single sheet.”}; & para [0133] about {“As shown in step 410, the method 400 may include creating a visualization of the panel that includes an image of the panel with a plurality of defects in the panel.  This may, for example, include a two-dimensional or three-dimensional rendering of a panel of a vehicle, along with color-coded identification of various surface defects such as dents according to any number of defect attributes such as size (diameter, depth), severity, repair cost, cause, and so forth.  Thus in one aspect there is contemplated herein a user interface that displays a panel of a vehicle along with visual highlighting of surface defects due to, e.g., hail damage, along with related information such as severity and estimated repair cost, along with a system for generating such a user interface.  Numerous image processing techniques are known for identifying variations in image data and may depend for example on how the digital surface representation of the panel is encoded (e.g., polygonal mesh versus surface normal data). ………”}; & para [0148] about {“Using techniques described herein, i.e., with the surface condition of a vehicle accurately and objectively characterized, numerous analyses can be usefully generated, any of which may be incorporated into the damage report as contemplated herein.  In an insurance/repair context, a report may identify the damage, estimate an impairment to vehicle value, estimate repair costs, indicate parts and labor required for a repair, suggest suitably qualified and approved repair shops within a geographic area, or otherwise summarize the nature of the damage and the costs and steps required for repair.  In a lease or rental context, the report might include images, scans, and other data from before and after the lease (or rental) that either visually or textually describe differences between the vehicle before and after a rental/lease event. ………”};  which together are the same as claimed limitations above including ‘a plurality of images (of the damaged vehicle)’)            
(see at least:   Hanson ibidem and citations listed above)         


Haller, Franke and Hanson teach ---    
the method further comprises:         
selecting one or more of the images of the damaged vehicle, and identifying the selected one or more of the images in the generated composite vehicle repair 
recommendation set.         
(see at least:   Haller ibidem and citations listed above)        
(see at least:   Franke ibidem and citations listed above to include for ‘a plurality of images’; & para [0020] about {“Implementations may include one or more of the following features.  The method may further include automatically selecting a repair method based on the scan.  The method may further include automatically creating a number of suggested repair methods based on the scan, and presenting the number of suggested repair methods to a user. ……… Analyzing the scan may include estimating an impairment to vehicle value and including the impairment to vehicle value in the damage report.  The defect may include hail damage.  The method may further include obtaining an image of a license plate for the vehicle and comparing the license plate to the vehicle identifier.  The method may further include creating a visualization of the panel that includes an image of the panel with a plurality of defects in the panel, the plurality of defects color coded according to one or more defect attributes.  The one or more defect attributes may include at least one of a size, a severity, a cost, and a cause. ……….”};  which together are the same as claimed limitations above to include ‘one or more of the images in the generated composite vehicle repair’)        
(see at least:   Hanson ibidem and citations listed above)         



With respect to Claim 11, Haller, Franke and Hanson teach ---          
11. The non-transitory machine-readable storage medium of claim 9, wherein:    
each of the vehicle repair recommendation sets identifies a score and/or confidence 
percentage for the recommended vehicle repair operation;    and SMRH:4849-5559-0093.1-- 50 --PATENT Docket No. 13CN-315447-US (MITCH-APD-00027-US) 
the method further comprises:      
identifying the scores for the recommended vehicle repair operations in the generated composite vehicle repair recommendation set.  
(see at least:   Haller ibidem and citations listed above; & C6,~L49 to C7,~L6 about {“The example data storage device 110 includes or stores vehicle insurance claim data 111, such as claim data related to historical vehicle insurance claims from one or more insurance companies or carriers, and/or from other sources such as repair shops, body shops, accident report databases, etc.  Typically, but not necessarily, the claim data 111 includes data related to historical vehicle insurance claims from multiple insurance companies or carriers.  Data included in the claim data 111 from a particular historical vehicle insurance claim may include respective indications of a plurality of claim properties, such as lists of parts utilized in the actual repair of vehicles, costs of parts utilized in the actual repair of vehicles, a final claim settlement amount, other amounts and/ or scores associated with the particular claim, vehicle owner and/or insured information, information regarding the accident or incident resulting in the particular claim, and/or vehicle information (e.g., make, model, odometer reading, etc.). ……”};  which together are the same as claimed limitations above to include ‘a score and/or confidence percentage’)           
(see at least:   Franke ibidem and citations listed above to include for ‘a plurality of images’ and ‘one or more of the images in the generated composite vehicle repair’)          
(see at least:   Hanson ibidem and citations listed above)         



With respect to Claim 12, Haller, Franke and Hanson teach ---          
12. The non-transitory machine-readable storage medium of claim 9, wherein:      
each of the vehicle repair recommendation sets includes one or more images of the damaged vehicle;        
selecting a plurality of the recommended vehicle repair operations comprises:    
providing the vehicle repair recommendation sets to an artificial intelligence function;   and           
the artificial intelligence function is trained using a plurality of vehicle repair training sets, wherein each vehicle repair training set comprises:  
one or more images of a further damaged vehicle,   and 
a composite vehicle repair recommendation set for the further damaged vehicle.           
(see at least:   Haller ibidem and citations listed above to include ‘a score and/or confidence percentage’)          
(see at least:   Franke ibidem and citations listed above to include for ‘a plurality of images’ and ‘one or more of the images in the generated composite vehicle repair’; & paras [0009], [0011], [0056], [0075],  & [0138] to include ‘artificial intelligence function’)           
(see at least:   Hanson ibidem and citations listed above)         



With respect to Claim 13, Haller, Franke and Hanson teach ---          
13. The non-transitory machine-readable storage medium of claim 9, wherein:    
each of the vehicle repair recommendation sets is generated by a respective further artificial intelligence function.              
(see at least:   Haller ibidem and citations listed above to include ‘a score and/or confidence percentage’)          
(see at least:   Franke ibidem and citations listed above to include for ‘a plurality of images’ and ‘one or more of the images in the generated composite vehicle repair’ and ‘artificial intelligence function’)         
(see at least:   Hanson ibidem and citations listed above)         



With respect to Claim 14, Haller, Franke and Hanson teach ---          
14. The non-transitory machine-readable storage medium of claim 13, wherein:     
each of the further artificial intelligence functions is trained.            
(see at least:   Haller ibidem and citations listed above to include ‘a score and/or confidence percentage’)          
(see at least:   Franke ibidem and citations listed above to include for ‘a plurality of images’ and ‘one or more of the images in the generated composite vehicle repair’ and ‘artificial intelligence function’)         
(see at least:   Hanson ibidem and citations listed above)         



With respect to Claim 15, Haller, Franke and Hanson teach ---          
15. The non-transitory machine-readable storage medium of claim 14, the method further comprising:          
requesting one or more of the further artificial intelligence functions be re-trained when a predetermined event occurs.               
(see at least:   Haller ibidem and citations listed above to include ‘a score and/or confidence percentage’; & C12,~L4-29 about {“……  Based on these respective counts of the one or more groupings, the prediction model update/generation module 116 generates conditional probabilities for the one or more combinations or groupings of parts using pre-defined definitions of conditional probability dependent on their respective counts (e.g., formulas based on Bayes Rule, geometric means, or other suitable probabilistic rules, theorems, or functions) and, in some cases, at least partially dependent on information about damage to a vehicle (type of vehicle, location of damage, etc.).”}; & C13,~L33-51 about {“The prediction model update/ generation module 116 may operate at any suitable pre-determined, or otherwise defined, times.   In some implementations, the prediction model update/generation module 116 operates to update rules, counts, etc. upon receiving feedback information, such as actual lists of parts utilized to repair vehicle.”};  which together are the same as claimed limitations above to include ‘a predetermined event occurs’)              
(see at least:   Franke ibidem and citations listed above to include for ‘a plurality of images’ and ‘one or more of the images in the generated composite vehicle repair’ and ‘artificial intelligence function’; & para [0106] about {“Methods and systems described herein may be realized using the processor 212 of the computer system 200 to execute one or more sequences of instructions contained in the memory 214 to perform predetermined tasks. In embodiments, the computing device 210 may be deployed as a number of parallel processors synchronized to execute code together for improved performance, or the computing device 210 may be realized in a virtualized environment where software on a hypervisor or other virtualization management facility emulates components of the computing device 210 as appropriate to reproduce some or all of the functions of a hardware instantiation of the computing device 210.”}; & para [0167];  which together are the same as claimed limitations above to include ‘a predetermined event’)  
(see at least:   Hanson ibidem and citations listed above)         



With respect to Claim 16, Haller, Franke and Hanson teach ---          
16. The non-transitory machine-readable storage medium of claim 8, wherein aggregating a plurality of the recommended vehicle repair operations comprises:       
aggregating the plurality of the recommended vehicle repair operations based on statistical aggregation methodologies comprising at least one of mean, max, min, variance, and standard deviation.         
(see at least:   Haller ibidem and citations listed above to include ‘a score and/or confidence percentage’;  & C12,~L4-29 about {“Alternatively or additionally, in some situations, the prediction model update/generation module 116 generates probabilities and/or statistical data (such as the frequencies/counts 115b and/or the probability tables 115a) used by the probability-based functions 119b of the parts prediction model module 118. …… Based on these respective counts of the one or more groupings, the prediction model update/generation module 116 generates conditional probabilities for the one or more combinations or groupings of parts using pre-defined definitions of conditional probability dependent on their respective counts (e.g., formulas based on Bayes Rule, geometric means, or other suitable probabilistic rules, theorems, or functions) and, in some cases, at least partially dependent on information about damage to a vehicle (type of vehicle, location of damage, etc.).”;  which together are the same as claimed limitations above to include ‘statistical aggregation methodologies comprising at least one of mean, max, min, variance, and standard deviation’)            
(see at least:   Franke ibidem and citations listed above to include for ‘a plurality of images’ and ‘one or more of the images in the generated composite vehicle repair’ and ‘artificial intelligence function’; & para [0033] about {“Recitation of ranges of values herein are not intended to be limiting, referring instead individually to any and all values falling within the range, unless otherwise indicated, and each separate value within such a range is incorporated into the specification as if it were individually recited herein.  The words “about,” “approximately,” or the like, when accompanying a numerical value, are to be construed as indicating a deviation as would be appreciated by one of ordinary skill in the art to operate satisfactorily for an intended purpose.  Ranges of values and/or numeric values are provided herein as examples only, and do not constitute a limitation on the scope of the described embodiments. …”}; & para [0057] about {“……  In one aspect, the remote resource 118 may use multiple techniques and then integrate these estimates into a multi-factor repair estimate represented as a floor, a ceiling, a range, an average, or some other combination of the foregoing, which may be used to establish a range of acceptable bids that an insurer will reimburse for the repairs.  A multi-factor repair of this manner may be particularly useful where, for example, multiple repair alternatives exist for the same damage.”}; & para [0059] about {“The average  size of damaged areas for each panel may then be calculated, along with the severity.”}; & para [0083] about {“The database 120 may include archives of all item data aggregated for statistical analysis or actuarial model refinement.  The database 120 may thus save all damage profiles and other data created or retrieved by the system 100.  The database 120 may include information regarding the availability of parts.  The database 120 may include up-to-date cost information regarding parts and repairs.  The database 120 may thus include a costs database.”};  & para [0117] about {“The damage profile may also or instead include a statistical analysis, a repair cost calculation, and a visual damage report providing a visualization of damage locations, types, sizes and so forth.”};  & para [0120] about {“With objective data available from one or more vehicles, statistical analysis may also be usefully performed in a variety of different ways regardless of the particular vehicle repair process. …… Similarly, vehicles may be examined to obtain comparative statistics for, e.g., different makes and models of vehicles.”};  which together are the same as claimed limitations above to include ‘statistical aggregation methodologies comprising at least one of mean, max, min, variance, and standard deviation’)          
(see at least:   Hanson ibidem and citations listed above)         




With respect to Claims 1-2/4/8, the limitations of these system claims are rejected under 35 USC 102 and103 based on the exemplary analysis above for the rejection of non-transitory machine-readable storage medium Claims 9-10/12/16 as described above using cited references of Haller, Franke and Hanson, because the limitations of these system Claims 1-2/4/8 are commensurate in scope to limitations, and thus duplicates, of the above rejected non-transitory machine-readable storage medium Claims 9-10/12/16 as described above.                    
Examiner notes that Haller teaches about system and processor 105, and Franke also teaches about processor 140 in a claim processing system (see at least para [0067]).      


With respect to Claims 17-18/20, the limitations of these method claims are rejected under 35 USC 102 and 103 based on the exemplary analysis above for the rejection of non-transitory machine-readable storage medium Claims 9-10/12/16 as described above using cited references of Haller, Franke and Hanson, because the limitations of these method Claims 17-18/20 are commensurate in scope to limitations, and thus duplicates, of the above rejected non-transitory machine-readable storage medium Claims 9-10/12/16 as described above.                    

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims,  i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.         

 Response to Arguments 
Applicant's remarks and claim amendments dated 14 JUNE 2022 with respect to the rejection of amended Claims have been carefully considered, but they are not persuasive and do not put these amended claims in a condition ready for Allowance.  Thus, the rejection of amended Claims 1-2, 4, 8-12,16-18 and 20 has been maintained as described above.  Additionally, Examiner notes that the previous Claim Objections have been withdrawn, and new 35 USC 112 rejections have been added as noted above.  Thus, the rejection of amended Claims 1-2, 4, 8-12,16-18 and 20, as described above, is being maintained herein with some modifications in this Office Action, where needed to provide clarification in response to the Applicant’s claim amendments and remarks by adding a new reference (Hanson) and citations/paras from already used references (Haller and Franke) that have been added in response to the Applicant’s latest claim amendments (on 06/14/2022).      

Applicant's arguments with respect to rejection of Claims 1-2, 4, 8-12,16-18 and 20 under 35 USC 103 have been considered, but they are moot at least in view of the new ground/s of rejection (Hanson reference) and the new citations/paras from previous references, which was necessitated by the Applicant's ‘amendments to the claims’ and/or arguments.  See MPEP § 706.07(a).          

In response to the Applicant’s arguments of 06/14/2022 traversing 35 USC 101 rejection that this invention is not an abstract idea, Examiner respectfully disagrees.  Also, Applicant has argued that “{the elements identified above (requesting one or more of the artificial intelligence functions be re-trained when a predetermined event occurs)  integrate any alleged abstract idea into a practical application for the same reasons given for PEG Example 39 - Method for Training a Neural Network for Facial Detection.   In that example, the use of a trained neural network with retraining rendered the claim eligible as not reciting a judicial exception.”}  However, Examiner notes that Claim 1 of said Example 39 was deemed eligible not by mere use of training a neural network for facial detection, rather, said Claim 1 of Example 39 was found eligible to overcome 101 rejection, because, in addition, that Claim 1 “does not recite any mathematical relationships, formulas, or calculations;  and while some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims.  Further, the claim does not recite a mental process because the steps are not practically performed in the human mind.  Finally, the claim does not recite any method of organizing human activity such as a fundamental economic concept or managing interactions between people.”  Thus, said Example 39 does not apply to the instant application and its Claims 1, 9 or 17.        

Examiner notes that in response to the Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on a combination of references under 35 USC 103.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, the Applicant is informed that the references cited in the rejection of claims must be read in their entirety as other passages and drawings may also apply.               
	In further response to the Applicant's ‘amendments to the claims’ and arguments against 35 USC 103 rejection, Examiner notes that when combining references for rejection under 35 USC 103, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).                

2112 [R-3]    Requirements of Rejection Based on Inherency;  Burden of Proof      
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).              

 Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Action.            

The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please Note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, and all the references cited on said Form 892 are relevant to this application that form a part of the body of prior art.         

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. The Applicant should consider the entire prior art as applicable as to the limitations of the claims;  and said prior art includes references with synonyms for terms used in the claims that have been interpreted under the BRI (broad reasonable interpretation) procedures of the Office.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.               

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.          
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.             
 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is 
responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.             

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov         

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691